This list is being published pursuant to Gov.Bar R. I(15). The following persons have applied to take the February 2019 Ohio Bar Examination.  Allen  Lima  Lima   Ashtabula  Ashtabula  Minerva  Springfield  Springfield   Clermont  Cincinnati  Cincinnati  Cincinnati  Cincinnati  Batavia  Loveland  Cincinnati  New Richmond   Clinton  Sabina  Cleveland  Cleveland  Lakewood  Fairview Park  Cleveland Heights  Parma  Cleveland Heights  North Olmsted  Cleveland  Strongsville  Beachwood  Iris Aimara Demand  Mayfield Heights  Cleveland  Beachwood  Cleveland  Cleveland  Cleveland  Broadview Heights  Cleveland  Cleveland  Euclid  Cleveland  Lakewood  Cleveland  Shaker Heights  Richmond Heights  Cleveland Heights  Cleveland  Cleveland  Gelise Vera Frances Littlejohn  Cleveland  Cleveland  Euclid  Brecksville  Cleveland  Cleveland  Cleveland  Cleveland Heights  Cleveland  Cleveland  Cleveland  Shaker Heights  Beachwood  Cleveland  Parma  Cleveland  Shaker Heights  Broadview Heights  Cleveland  Brook Park  Cleveland  Lyndhurst  Independence  Cleveland  Cleveland  Cleveland  Cleveland Heights  North Olmsted  Strongsville  Shaker Heights   Delaware  Lewis Center  Lewis Center  Westerville  Westerville  Dublin  Sunbury  Lewis Center  Powell   Fairfield  Lancaster  Lancaster  Bloomingburg   Franklin  Columbus  Columbus  Dublin  Dublin  Hilliard  Columbus  New Albany  Columbus  Columbus  Columbus  Columbus  Westerville  Columbus  Columbus  Columbus  Columbus  Gahanna  Columbus  Columbus  Dublin  Columbus  Columbus  Columbus  Columbus  Blacklick  Hilliard  Columbus  Westerville  New Albany  Westerville  Columbus  Columbus   Nicholas Grant Jones  Columbus  Columbus  Columbus  Columbus  Columbus  Dublin  Columbus  Bexley  Groveport  Columbus  Hilliard  Columbus  Columbus  Hilliard  Columbus  Whitehall  Columbus  Dublin  Blacklick  Columbus  New Albany  Columbus  Maxim Michael Perel  Columbus  Columbus  Columbus  Canal Winchester  Columbus  Galloway  Columbus  Dublin  Columbus  Columbus  Columbus  Columbus  Columbus  Dublin  Hilliard  Columbus  Columbus  Columbus  Columbus  Westerville  Columbus  Columbus  Columbus  Columbus  Dublin  Columbus   Fulton  Delta  Archbold   Gallia  Bellbrook  Dayton  Beavercreek  Fairborn  Beavercreek  Cincinnati  Cincinnati  Cincinnati  Cincinnati  Cincinnati  Cincinnati  Cincinnati  Cincinnati  Cincinnati  Cincinnati  Cincinnati  Cincinnati  Cincinnati  Cincinnati  Cincinnati  Cincinnati  Norwood  Cincinnati  Cincinnati  Cincinnati  Cincinnati  Cincinnati  Cincinnati  Cincinnati  Cincinnati  Cincinnati  Cincinnati  Cincinnati  Loveland  Cincinnati  Cincinnati  Cincinnati  Cincinnati  Cincinnati  Cincinnati  Cincinnati  Cincinnati  Cincinnati  Cincinnati  Cincinnati  Cincinnati  Cincinnati  Cincinnati  Cincinnati  Cincinnati  Cincinnati  Findlay   Hardin  Ada  Ada  St. Clairsville  Willard   Lake  Mentor  Painesville  Mentor   Licking  Granville  Bellefontaine   Lorain  Oberlin  Grafton  Maumee  Toledo  Toledo  Sylvania  Oregon  Sylvania  Toledo  Sylvania  Dodd Edward Pace  Toledo  Toledo  Sylvania  Toledo  Sylvania  Toledo   Mahoning   Andrew Richards Davis  Poland  Youngstown  Youngstown  Caledonia   Medina  Medina  Medina  Hinckley  Medina   Miami  Woodsfield   Montgomery  Dayton  Kettering  Centerville  Kettering  Dayton  Dayton  Dayton  Dayton  Dayton  Centerville  Dayton  Sabre Mone Price  Huber Heights  Dayton  Dayton  Dayton  Dayton  Dayton  Dayton  Dayton  Dayton  Sarahsville   Ottawa  Graytown   Pickaway  Orient   Portage  Ravenna  Garrettsville  Aurora  Ravenna  Aurora  Ravenna  Cloverdale   Richland  Mansfield  Ontario  Mansfield   Ross  Chillicothe  Chillicothe   Sandusky  Fremont  Fremont   Stark  Louisville  East Sparta  Canton  Canton   Anthony James Palumbo   Canton  Alliance  Canton  Canton   Summit  Akron  Akron  Akron  Copley  Stow  Twinsburg  Copley  Akron  Akron  Stow  Akron  Akron  Akron  Copley  Akron   Trumbull  Strasburg  Maineville   Wayne   Wood  Perrysburg  Walbridge  Perrysburg  Perrysburg   Wyandot  Covington  Meadville  PA  Covington  Covington  Newport  IN  Moundsville  WV  Dayton  Chicago  IL  Edgewood  Washington  DC  Bridgeville  PA  Covington  Webster  NY  Davison  MI  Lexington  Florence  Bellevue  Katelyn Renee Gaines  Covington  Sharpsville  PA  Leesburg  Pensacola  Alexandria  Edgewood  Ann Arbor  MI  Crestview Hills  VT  Canonsburg  PA  Highland Heights  PA  Winder  GA  Albion  IL  Arlington  Covington  Greenup  Washington  DC  Independence